SHIRLEY S. ABRAHAMSON, C.J.
¶ 67. {dissenting). Prior to the present case, neither the court of appeals nor this court has had the opportunity to determine whether a report created by this type of electronic monitoring device, specifically a BI 9000, consisting of a radio frequency bracelet, a home monitoring unit, and a computer program that stores data and generates reports, carries a prima facie presumption of accuracy at trial. There is a lack of case law in other states as well.
¶ 68. One commentator has tried to explain why the reported cases do not adequately reflect the serious reliability issues in computer technology. He explains that because we do not understand computers, we suspend our healthy common-sense skepticism when dealing with them. "The mere fact that computers can do some things at all tends to mask the issue of whether computers can do it well. The 'gee whiz' quality of computers may conceal the underlying frailties of the systems."1
¶ 69. I do not write because I believe that the underlying technology in the present case is unreliable. Indeed, I believe its reliability could have been demonstrated without a substantial burden on the State. I *508write because the evidence presented at trial did not demonstrate reliability, and the majority does not follow the analysis established by our case law. Our truth-finding process requires that the procedure for establishing the reliability of evidence be followed.
¶ 70. I disagree with the majority's conclusion that the testimony of the two Department of Corrections (DOC) agents was sufficient to admit the report generated by the electronic monitoring device that was admitted as evidence in the present case. Accordingly, I dissent.
I
¶ 71. When a party seeks to admit evidence that is based on scientific principles, the underlying scientific principles must be reliable. Professor Blinka, in his treatise on Wisconsin evidence, summarizes how a scientific principle may be demonstrated to be sufficiently reliable and accorded a prima facie presumption of reliability. In the present case, the electronic monitoring device does not fall within any of three potential avenues to reach the threshold of reliability.2
*509¶ 72. One way the reliability of the scientific principles underlying a technology can be demonstrated is by pointing to a statute providing that certain tests are admissible. For example, Wis. Stat. § 885.235(lg) provides that evidence of the amount of alcohol in a person's blood or breath at the time in question, as shown by chemical analysis of a sample of the person's blood, urine, or breath, is admissible without expert testimony under certain circumstances set forth in the statute.
¶ 73. There is no statute that provides that evidence produced by the scientific technology underlying this electronic monitoring device is admissible.
¶ 74. A second way the reliability of the underlying scientific principles of a technology can be demonstrated is by court precedent. For example, in State v. Hanson, 85 Wis. 2d 233, 270 N.W.2d 212 (1978), the supreme court declared that the courts of this state are authorized to "take judicial notice of the reliability of the underlying principles of speed radar detection that employs the Doppler effect as a means of determining the speed of moving objects. To this end, expert testimony is not needed to determine the initial admissibility of speed radar readings."3
¶ 75. No case law exists in Wisconsin, and very little case law apparently exists in the country, regarding the reliability of this kind of electronic monitoring device as evidence at trial.4
*510¶ 76. A third way the reliability of the underlying scientific principles of a technology can be demonstrated is for a court to take judicial notice of scientific principles, methods, and tests. Wisconsin Stat. § 902.01(2)(b) allows judicial notice of a fact capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned.5 "Courts will take judicial notice of 'scientific facts which have been well established by authoritative scientists and are generally accepted as irrefutable by living scientists.' "6
¶ 77. The majority and the State do not point to any sources on the reliability of the scientific principles underlying this type of electronic monitoring device "whose accuracy cannot reasonably be questioned," upon which judicial notice can appropriately be supported.
¶ 78. In sum, the data produced by the electronic monitoring device is not admissible without adequate testimonial foundation. The underlying scientific principles have not been presumed reliable based upon a *511statute, in a prior determination in our case law, or by-resort to sources whose accuracy cannot reasonably be questioned such that taking judicial notice is appropriate.
¶ 79. When scientific principles do not fall within any of the three potential avenues to demonstrate sufficient reliability and be accorded a prima facie presumption, testimony is necessary to explain the underlying scientific principles and support a determination of its reliability.
¶ 80. Expert testimony should be adduced when interpreting evidence involves special knowledge, skill, or experience that is not within an ordinary person's realm of experience or knowledge. Megal v. Green Bay Area Visitor & Convention Bureau, Inc., 2004 WI 98, ¶ 19, 274 Wis. 2d 162, 682 N.W.2d 857. The lack of expert testimony in such cases constitutes an insufficiency of proof. State v. Johnson, 54 Wis. 2d 561, 564, 196 N.W.2d 717 (1972), cited with approval in State v. Doerr, 229 Wis. 2d 616, 623, 624, 599 N.W.2d 897 (Ct. App. 1999).
¶ 81. The electronic monitoring device, linking radio frequency devices to a monitoring unit that sends a signal to a computer facility, is, as one agent testified, "a high-tech device." The computer generated report introduced in evidence in the present case appears to be the output of the interaction of a number of accepted and well-known technologies. Nevertheless, accepted technologies may require expert testimony when those technologies are used in combination, for new purposes, or are used for the first time as evidence in the courts.
¶ 82. Neither the circuit court nor the jury was presented with testimony regarding the scientific principles underlying how the technology worked. No testimony was presented that described the computer pro*512cesses involved in storing the data and producing the report. No testimony was presented regarding the reliability of the software that created the report (except for the anecdotal evidence of the DOC agents), the processes involved in creating the report, or the verification methodology for the output of the system.7
¶ 83. The testimony regarding the operation of the electronic monitoring device came from two Department of Corrections agents. They testified about how to work the electronic monitoring device, but not about how it works, except at the level of the user of the device.
¶ 84. To demonstrate the device's reliability, the witness must be familiar with computerized records not only as a user but also as someone with some working acquaintance with the methods by which such records are made. American Oil Co. v. Valenti, 426 A.2d 305, 311 (Conn. 1979), cited with approval in State v. Polanco, 797 A.2d 523, 533 (Conn. 2002).
¶ 85. Agent Klarkowski, being questioned by the State, testified about how the electronic monitoring device works from the perspective of the user as follows:
Q: And how — you indicated that it [electronic monitoring device] keeps track of whether an individual's at a specific location at any specific time; how does it do that?
A: The home monitoring unit is — I'm sorry, the RF [radio frequency bracelet] is going to send a signal to *513the home monitoring unit indicating that a person is in range or out of range. In range means that they are 150 feet within that home monitoring unit.
Q: And this is reporting constantly?
A: 24 hours a day. Any movement in and out of that range is noted.
Q: And how is that noted?
A: It's going to be noted on a daily summary form.
Q: How is that form generated?
A: The electronic monitoring center, which is staffed by the Department of Corrections, keeps those forms and that notation.
Q: How does the signal that someone has moved either in or out of range get to that monitoring center?
A: Sure. The home monitoring unit which is hooked up to the phone line, that phone cord is the bridge per se to get information from that home monitoring unit to the electronic monitoring center.
¶ 86. The majority opinion (and court of appeals) explain that the technology is similar to that of a cordless telephone, though no witness made such an analogy. Because of this lack of evidence in the record explaining the underlying scientific principles, the majority (and the court of appeals) resort to citing a website (howstuffworks.com) on the basic scientific principles of a cordless telephone. If the technology cannot be explained using evidence in the record or accepted scientific resources, then the record is insufficient.
¶ 87. Both agents testified that they had not personally had any problems with this type of device and had not heard of any problems of false reports. The *514agents' testimony indicated that this type of monitoring technology has been used and relied upon by the department since 1987. Agent Klarkowski testified: "We have to rely on this particular device to supervise the individuals. If it wasn't a reliable device, it wouldn't have any integrity in court, it wouldn't provide us with the supervision that we require out of it."
¶ 88. But reliance on a technology, even well understood technology, does not necessarily make the evidence produced reliable for purposes of introduction at trial. For instance, statutes allow the use of polygraph technology for certain purposes but the results of a polygraph test are not ordinarily admissible in court. See State v. Dean, 103 Wis. 2d 228, 279, 307 N.W.2d 628 (1981). Statutes allowing use of a polygraph test for certain purposes, including the supervision of certain offenders, include: . Wis. Stat. § 51.375(2)(a) ("The department may require, as a condition of a community placement, that a sex offender submit to a lie detector test when directed to do so by the department."); Wis. Stat. § 111.37 ("Use of honesty testing devices in employment situations."); and Wis. Stat. § 301.132(2) ("The department may require a sex offender to submit to a lie detector test when directed to do so by the department.").
¶ 89. Likewise, that electronic monitoring programs are a "fact of life in the criminal justice system" that is taken for granted, does not mean that the evidence produced by electronic monitoring devices should be taken for granted by the courts.
¶ 90. No one disputes that electronic monitoring devices are an important tool for the Department of Corrections in its role in supervising individuals. The probation revocation decisions cited by the majority,8 *515however, do not address the reliability of the scientific principles underlying the electronic monitoring devices. Furthermore, the procedures applicable to a revocation hearing are substantially different from those applicable to a criminal trial. See Wis. Admin. Code § HA 2.05(6) (May 2010).9 That the output of electronic monitoring devices is used in probation revocation hearings does not address the fundamental issue of this case.
¶ 91. I do not doubt that the underlying scientific principles are widely accepted, but the evidentiary process requires that the principles be presented to the court before the evidence is determined to be reliable. The process matters. The right process was not followed here, but can easily be followed.
¶ 92. I conclude that expert testimony was necessary in the present case to provide the court, in evaluating this technology for the first time, with the evidence necessary to ensure the reliability of the underlying scientific principles upon which this proffered evidence is based. Absent expert testimony, there is, I believe, insufficient foundational testimony in the record for the circuit court or this court to decide that a *516presumption of accuracy and reliability exists for a report produced by this type of electronic monitoring device. The lack of expert testimony therefore constitutes an insufficiency of proof in the present case.
II
¶ 93. Even if I were to determine that expert testimony was not needed to explain the underlying scientific principles of the electronic monitoring device, the State failed to prove that the electronic monitoring device was working properly in the present case.
¶ 94. The proponent of the evidence must demonstrate that the evidence is produced by an accurate, functioning device. In other words, the proponent must authenticate the device and thereby the data that it produced.10 As this court explained in State v. Hanson, 85 Wis. 2d at 245: "The accuracy of the most indisputable scientific theory is subject to its application in particular conditions. The application of any virtually undisputed scientific fact to the immediate surrounding conditions must be explained in ascertaining its accuracy."
¶ 95. The majority appropriately recognizes that no presumption of accuracy as to the particular report or monitoring unit exists.11 The State must present *517foundational evidence as to the production of the specific report it seeks to admit. But, instead of providing a framework for ensuring the reliability of each unit and the particular report produced, the majority concludes that the foundational requirements for the report in the present case were met by the State's putting forth evidence "regarding the installation of the specific device and testimony as to its accuracy and reliability by a DOC employee familiar with its operation." Majority op., ¶¶ 45-48.
¶ 96. In the present case, I conclude that the State failed to present sufficient foundation to authenticate the report. There was not sufficient evidence that the device was in proper working condition at the time in question and that established methods of testing the proper functioning of the device and production of the report were followed.
¶ 97. Agent Klarkowski described the procedures used in setting up the monitoring unit. She testified that she had received faxes from the monitoring center indicating a good "hook-up" at installation, although she did not do the installation. The installation was done by another DOC agent, Tim Glaeser, who was not called to testify. Similarly, the agent's testimony that the unit was functioning at the pertinent time was reliant upon confirmation from the system. There is no evidence that a test of the device was performed to show that it was functioning correctly at the pertinent time.
¶ 98. Both agents testified regarding their perceptions of the reliability of the monitoring units generally, having never personally heard of, or been made aware of, an incorrect report. There was limited testimony regarding the internal testing and failsafe mechanisms for the type of electronic monitoring device in question. As with the underlying scientific principles of the *518device, the DOC agents' testimony was at the level of a user of the device. Finally, there was testimony on the particular device that was monitoring the defendant, in that it had been re-allocated to monitor another individual and the agents did not know of any problems with the device.
¶ 99. There was no testimony regarding the computer processes in receiving and storing the data, nor the processes for producing the reports.
¶ 100. Common experience suggests that the underlying technology, which the majority equates to the operation of a cordless telephone, is not free from glitches or interference under certain conditions. Modern technology has, in most instances, succeeded in isolating the reception of only the signals desired by a particular device, but anyone that has used a baby monitor, a two-way radio, a television with an antenna, or a cordless telephone likely knows from experience that reception is not perfect.
¶ 101. Numerous questions also arise in regard to the recorded timestamp that the State purports indicates the defendant left his home at the time in question. How is the clock set, and how is the clock maintained?12 It might be that the time is generated by a clock entirely within the home monitoring unit. Alternatively, the clock may be periodically updated by receiving signals from a recognized time keeper.
*519¶ 102. What tests and mechanisms are in place to ensure that the time entered for an out-of-range event is accurate? Are regular tests of the system run to ensure accuracy, and if so, are the tests based only upon internal calibrations?
¶ 103. Is it possible that when the radio frequency bracelet goes back into range it would not register?13
¶ 104. What happens if the home monitoring unit transmits data to the monitoring center but it doesn't reach its destination? E-mails are lost, phone calls and faxes are cut off. Agent Klarkowski testified that if the phone line is unplugged or busy, the home monitoring unit will store any information until the phone connection is re-established. What happens if a message is sent but not received by the monitoring center? Is there a log of information stored in the home monitoring unit that could be retrieved to ensure the accuracy of the information in the report?
¶ 105. Some of the questions that I raise may in some cases go to the weight of evidence rather than its admissibility. In this case, defense counsel did not raise these questions. The circuit court may not have been presented with a fully developed challenge to admissibility.
*520¶ 106. In any event, this court should be looking for the right way to admit this evidence. Presumably this type of electronic monitoring device has been tested by the manufacturer, and even possibly by the Department of Corrections as well. It might be safe to assume that through the results of this testing a number of the questions regarding the technology that I present may have satisfactory answers.
¶ 107. I conclude that this court should provide guidance to circuit courts and litigants on the foundational requirements for admitting evidence based upon an electronic monitoring device such as the one in this case.
¶ 108. In the present case the report is, in large part, a result of a computerized process. Assistant United States Attorney Timothy M. O'Shea published in the Wisconsin Lawyer magazine a helpful checklist for proving the reliability of the output of a computer program, which includes:
—Ability of hardware/program to detect errors
—Whether the equipment is regularly checked
—Whether the program and equipment produce a testable result
—Whether the output is routinely verified: automatically as part of the program; by a complementary system that would not work if errors occurred in the program or equipment producing the proposed record; or by other external controls.
Timothy M. O'Shea, Evidentiary Foundations for Computer Records, Wis. Lawyer, Feb. 2008, at 11.
¶ 109. These and other factors would provide appropriate guidance to circuit courts and litigants in presenting evidence resulting from a computerized pro*521cess to demonstrate that the evidence is produced by an accurate, functioning device. The testimony in the present case falls short.
¶ 110. Requiring the State to verify the accuracy of the particular electronic monitoring device does not impose an unreasonable burden on the State. The State has seemingly done just fine complying with the requirements of State v. Hanson.
¶ 111. Finally, it is important to clarify that the majority's conclusion is narrow. It is limited to the technology underlying this type of electronic monitoring device. Whether expert testimony is necessary to introduce reports produced from data collected by even more technologically advanced units will necessarily have to be dealt with individually as those cases arise.
‡ ‡ ‡ ‡
¶ 112. I conclude that expert testimony was necessary to establish the reliability of the electronic monitoring device technology. I further conclude that the State failed to present a sufficient foundation to ensure the reliability and accuracy of this report as generated from data acquired by the particular electronic monitoring unit.
¶ 113. For the foregoing reasons, I dissent.
¶ 114. I am authorized to state that Justice ANN WALSH BRADLEY joins this opinion.

 Robert Garcia, "Garbage In, Gospel Out": Criminal Discovery, Computer Reliability, and the Constitution, 38 U.C.L.A. L. Rev. 1043, 1090 (1991).


 Daniel D. Blinka, Wisconsin Practice Series: Wisconsin Evidence 584 (3d ed. 2008), explains:
There are a number of ways in which threshold reliability may be shown. First, the legislature may provide by statute that certain tests of techniques are admissible. Various statutes provide, for example, that scientific tests involving DNA, alcohol, or speed detection are admissible upon compliance with certain conditions. Second, the trial judge may take judicial notice of scientific principles, methods, and tests based on case law (precedent) or the terms of Wis. Stat. § 902.01. Judicially noticed or statutorily approved tests and principles are accorded a prima facie presumption of accuracy. Nonetheless, the proponent must demonstrate that the test or procedure was properly carried out in the particular case. The opponent is free to attack both the reliability of the underlying principles and methodology as well as their application in the particular case.
*509Absent a statute or judicial notice, the proponent must rely on expert testimony to establish the threshold. .. .
(Footnotes omitted.)


 State v. Hanson, 85 Wis. 2d 233, 244, 279 N.W.2d 212 (1978).


 The State cites to three appellate decisions in support of its argument, stating: "Somewhat surprisingly, there are few *510legal authorities that specifically address the evidentiary foundation needed to admit evidence of electronic monitoring reports." The cases the State cites are Commonwealth v. Thissell, 928 N.E.2d 932 (Mass. 2010); State v. Rivers, 945 P.2d 367 (Ariz. Ct. App. 1997); and Ly v. State, 908 S.W.2d 598 (Tex. Ct. App. 1995).


 "Cases show that judicial notice functions in tandem with the expert witness rules, permitting courts to determine when technical ideas and information have become so generally accepted as to make evidence-gathering superfluous." Lewis W Beilin, Comment, In Defense of Wisconsin's Judicial Notice Rule, 2003 Wis. L. Rev. 499, 508.
In State v. Hanson, 85 Wis. 2d at 244, the court concluded that the State had failed to show in the trial court that judicial notice should be taken as to the speed radar detection's reliability and accuracy.


 George R. Currie, Appellate Courts Use of Facts Outside of the Record by Resort to Judicial Notice and Independent Investigation, 1960 Wis. L. Rev. 39, 41 (quoted source omitted).


 The monitoring center employee who created the report at the request of Agent Klarkowski was not called to testify. At oral argument, the court questioned defendant's counsel about whether the Confrontation Clause was implicated. Counsel suggested that there may be a Confrontation Clause issue in the present case.
I do not address the confrontation issue because I conclude that the evidence was erroneously admitted. The briefs did not address the confrontation issue.


 Majority op., ¶ 49 n.9.


 See, e.g., Wis. Admin. Code § HA 2.05(6)(c) (May 2010) ("Evidence to support or rebut the allegation may be offered. Evidence gathered by means not consistent with ch. DOC 328 or in violation of the law may be admitted as evidence at the hearing."); Wis. Admin. Code § HA 2.05(6)(d) (May 2010) ("The administrative law judge may accept hearsay evidence."); Wis. Admin. Code § HA 2.05(6)(e) (May 2010) ("The rules of evidence other than ch. 905, Stats., with respect to privileges do not apply except that unduly repetitious or irrelevant questions may be excluded.").
Chapter HA 2 governs procedure and practice for corrections hearings in the Division of Hearings and Appeals.


 One method of authentication is Wis. Stat. § 909.015(9): To demonstrate authenticity for process-generated records, the proponent is required to introduce "evidence describing a process or system used to produce a result and showing that the process or system produces an accurate result."


 Authentication is accomplished "by evidence sufficient to support a finding that the matter in question is what its proponent claims." Wis. Stat. § 909.01.


 For an interesting discussion on potential disruption in the accuracy of clocks, see Seth Borenstein, Power Grid Change May Disrupt Clocks, Associated Press, June 24,2011, available at 2001 WLNR 12667232 ("A yearlong experiment with the nation's electric grid could mess up traffic lights, security systems and some computers — and make plug-in clocks and appliances like programmable coffeemakers run up to 20 minutes fast.").


 See, for example, State v. Rivers, 945 P.2d 367 (Ariz. Ct. App. 1997), one of the few appellate cases from another jurisdiction, in which there is an indication that the monitoring device in that case may not have registered or transmitted a "late enter" alarm as the system was designed to do. "Although the defendant's ankle bracelet was still attached when he was arrested at home several days later, [the defendant's parole officer] testified that he did not recall having received a late-entry alarm. However, he was unable to ascertain whether such an alarm was received because the computer printouts concerning the defendant's curfew violation had been destroyed prior to trial." Id. at 369-70.